ACCEPTED
                                                                                      03-15-00335-CV
                                                                                              6175935
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 7/22/2015 1:20:20 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                            NO. 03-15-00335-CV
            __________________________________________________
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                     IN THE THIRD COURT OF APPEALS        AUSTIN, TEXAS
                              AUSTIN, TEXAS           7/22/2015 1:20:20 PM
            __________________________________________________
                                                        JEFFREY D. KYLE
                                                              Clerk
                              HERBERT ROLNICK,
                                  Appellant,

                                          v.

                  SIGHT'S MY LINE, INC.; STEWART
       LANTZ; RIGGS, ALESHIRE & RAY; BLAZIER, CHRISTENSEN,
             BIGELOW & VIRR; AND ADAMS & GRAHAM,
                              Appellees.
         __________________________________________________

                On Appeal from the 200th Judicial District Court of
                             Travis County, Texas
                        Cause No. D-1-GN-14-004583
            _________________________________________________________

        UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE COURT:

     Appellees Sight’s My Line, Inc. and Stewart Lantz (“Appellees”)

respectfully file this unopposed motion asking the Court to extend the deadline to

file Appellees’ brief seven days from July 29, 2015 to August 5, 2015. This is the

first motion for extension of time with respect to Appellees’ brief.

       1.    Appellees Sight’s My Line, Inc.’s and Stewart Lantz’s brief is

currently due on or before July 29, 2015.

       2.    Appellees are requesting an additional seven days in which to file
their brief because their lead counsel is currently engaged in a multi-day trial.

Work on Appellees’ brief in this case has been interrupted by the preparation for

and attendance at the trial.

       3.    The relief sought by this motion is so that justice may be done, and is

not sought solely for delay, or for any other improper purpose.

       4.    Appellees therefore request the Court to extend the current deadline

for their brief from July 29, 2015 until August 5, 2015.

      WHEREFORE, PREMISES CONSIDERED, Appellees Sight’s My Line,

Inc. and Stewart Lantz respectfully pray for the Court to grant this first unopposed

motion for extension of time in which to file their brief. Appellees also pray for

such other relief to which they may be entitled.




                                         2
      Respectfully submitted,

By:   /s/ Brandon Gleason

      J. Hampton Skelton
      hskelton@skeltonwoody.com
      Brandon Gleason
      bgleason@skeltonwoody.com
      Skelton & Woody
      248 Addie Roy Road, Suite B-302
      Austin, TX 78746
      Telephone: (512) 651-7000
      Facsimile: (512) 651-7001

      Craig S. Hilliard
      chilliard@stark-stark.com
      STARK & STARK
      A Professional Corporation
      P.O. Box 5315
      Princeton, New Jersey 08543-2315
      Telephone: (609) 896-9060
      Facsimile: (609) 895-7395

      ATTORNEYS FOR APPELLEES SIGHT'S
      MY LINE, INC. AND STEWART LANTZ




        3
                     CERTIFICATE OF CONFERENCE

       The undersigned communicated with counsel for all parties, all of whom
stated they do not oppose this request for an extension of seven days in which to
file Appellees Sight’s My Line Inc.’s and Stewart Lantz’s brief.

                                           /s/Brandon Gleason
                                           Brandon Gleason




                                       4
                         CERTIFICATE OF SERVICE

     This will certify that a true and correct copy of the foregoing Unopposed First
Motion for Extension of Time to File Appellees' Brief has been forwarded this 22nd
day of July, 2015, to the following attorneys of record via electronic service.

Ruth G. Malinas
Tim T. Griesenbeck, Jr.
Scott M. Noel
Plunkett & Griesenbeck, Inc.
1635 N.E. Loop 410, Suite 900
San Antonio, Texas 78209

ATTORNEYS FOR APPELLANT HERBERT ROLNICK

Scott R. Kidd
Scott V. Kidd
Kidd Law Firm
819 W. 11th Street
Austin, TX 78701

ATTORNEYS FOR RIGGS, ALESHIRE & RAY

Michael B. Johnson
Salvador Davila
Thompson, Coe, Cousins & Irons, LLP
701 Brazos, Suite 1500
Austin, TX 78701

ATTORNEYS FOR BLAZIER, CHRISTENSEN, BIGELOW & VIRR




                                        5
Robert E. Valdez
Jose “JJ” Trevino, Jr.
Joseph E. Cuellar
Valdez, Jackson & Trevino, PC
1826 North Loop 1604 West, Suite 275
San Antonio, TX 78248

ATTORNEYS FOR ADAMS & GRAHAM


                                           /s/Brandon Gleason
                                           Brandon Gleason




                                       6